DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 9 and 12 (see Remarks pages 11-16 filed on 01/19/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Saurabh (US 2013/0286416) discloses system, apparatus, and method for installing a printer application on a printer. A cloud based server system receives a recommendation message from a source printer over a network connection such as, for instance, the Internet. The recommendation message may contain an email address for a destination printer and a printer application name. The cloud server system may verify that the email address in the request message corresponds to a valid destination printer. The cloud server system may then forward the printer application name to the destination printer where it is processed. A download request to the cloud server system may be generated requesting the specific printer application. The cloud server system may push the requested printer application over the network where it is installed on the destination printer, (Para 0012-0068). However, Saurabh does not disclose in the affirmative, “when the first image forming apparatus finishes execution of the application, the first image forming apparatus determines which of the first image forming apparatus and the second image forming apparatus satisfies a specific condition relating to use of the application, on the basis of the use information acquired from the second image forming apparatus, and transfers the application to the second image forming apparatus and thereafter uninstalls the application, in accordance with the first image forming apparatus determining that the second image forming apparatus satisfies the specific condition.”
Further, the next closest prior art Han (US 2019/0373130) discloses image forming apparatus includes a first device having first circuitry and a printer and/or a scanner, and a second device to operate the first device, the second device including second circuitry to install, on a memory of the second device, one or more applications for executing image processing using the printer or the scanner. When determining that a current time is equal to an update time set within an update time range defined by a user, the second circuitry acquires, from a server via the first device and a network, update target application information indicating a target application among the one or more applications installed in the second device. requests, to the server via the first device, downloading of the target application, acquires the target application from the server via the first device, and installs the acquired target application in the second device, (Para 0045-0221). However, Han does not disclose in the affirmative, “when the first image forming apparatus finishes execution of the application, the first image forming apparatus determines which of the first image forming apparatus and the second image forming apparatus satisfies a specific condition relating to use of the application, on the basis of the use information acquired from the second image forming apparatus, and transfers the application to the second image forming apparatus and thereafter uninstalls the application, in accordance with the first image forming apparatus determining that the second image forming apparatus satisfies the specific condition.”
Finally, the next closest prior art Iwata et al (US 2008/0307319) discloses image-forming apparatus includes a web browser and is connectable to a network. The image-forming apparatus includes a transmission unit configured to transmit a menu request including identification information of the image-forming apparatus, a reception unit configured to receive a response to the menu request from a management server via the network, an execution unit configured to analyze and execute a processing command included in content of the response received by the reception unit, and a display unit configured to generate a display file by embedding a processing result of the processing command executed by the execution unit into the content of the response received by the reception unit and to display the display file via the web browser, (Para 0065-0218). However, Iwata et al does not disclose in the affirmative, “when the first image forming apparatus finishes execution of the application, the first image forming apparatus determines which of the first image forming apparatus and the second image forming apparatus satisfies a specific condition relating to use of the application, on the basis of the use information acquired from the second image forming apparatus, and transfers the application to the second image forming apparatus and thereafter uninstalls the application, in accordance with the first image forming apparatus determining that the second image forming apparatus satisfies the specific condition.”
 “when the first image forming apparatus finishes execution of the application, the first image forming apparatus determines which of the first image forming apparatus and the second image forming apparatus satisfies a specific condition relating to use of the application, on the basis of the use information acquired from the second image forming apparatus, and transfers the application to the second image forming apparatus and thereafter uninstalls the application, in accordance with the first image forming apparatus determining that the second image forming apparatus satisfies the specific condition.”

Regarding independent claim 9, the closest prior art, Saurabh (US 2013/0286416) discloses system, apparatus, and method for installing a printer application on a printer. A cloud based server system receives a recommendation message from a source printer over a network connection such as, for instance, the Internet. The recommendation message may contain an email address for a destination printer and a printer application name. The cloud server system may verify that the email address in the request message corresponds to a valid destination printer. The cloud server system may then forward the printer application name to the destination printer where it is processed. A download request to the cloud server system may be generated requesting the specific printer application. The cloud server system may push the requested printer application over the network where it is installed on the destination printer, (Para 0012-0068). However, Saurabh does not disclose in the affirmative, “when the image forming apparatus finishes execution of the application, the file transmission unit determines which of the image forming apparatus and the second image forming apparatus satisfies a specific condition relating to use of the application, on the basis of the use information acquired from the second image forming apparatus, and transmits, to the second image forming apparatus, the file for installation of the application, in accordance with the image forming apparatus determining that the second image forming apparatus satisfies the specific condition.”
Further, the next closest prior art Han (US 2019/0373130) discloses image forming apparatus includes a first device having first circuitry and a printer and/or a scanner, and a second device to operate the first device, the second device including second circuitry to install, on a memory of the second device, one or more applications for executing image processing using the printer or the scanner. When determining that a current time is equal to an update time set within an update time range defined by a user, the second circuitry acquires, from a server via the first device and a network, update target application information indicating a target application among the one or more applications installed in the second device. requests, to the server via the first device, downloading of the target application, acquires the target application from the server via the first device, and installs the acquired target application in the second device, (Para 0045-0221). However, Han does not disclose in the affirmative, “when the image forming apparatus finishes execution of the application, the file transmission unit determines which of the image forming apparatus and the second image forming apparatus satisfies a specific condition relating to use of the application, on the basis of the use information acquired from the second image forming apparatus, and transmits, to the second image forming apparatus, the file for installation of the application, in accordance with the image forming apparatus determining that the second image forming apparatus satisfies the specific condition.”
Finally, the next closest prior art Iwata et al (US 2008/0307319) discloses image-forming apparatus includes a web browser and is connectable to a network. The image-forming apparatus includes a transmission unit configured to transmit a menu request including identification information of the image-forming apparatus, a reception unit configured to receive a response to the menu request from a management server via the network, an execution unit configured to analyze and execute a processing command included in content of the response received by the reception unit, and a display unit configured to generate a display file by embedding a processing result of the processing command executed by the execution unit into the content of the response received by the reception unit and to display the display file via the web browser, (Para 0065-0218). However, Iwata et al does not disclose in the affirmative, “when the image forming apparatus finishes execution of the application, the file transmission unit determines which of the image forming apparatus and the second image forming apparatus satisfies a specific condition relating to use of the application, on the basis of the use information acquired from the second image forming apparatus, and transmits, to the second image forming apparatus, the file for installation of the application, in accordance with the image forming apparatus determining that the second image forming apparatus satisfies the specific condition.”
Therefore, the prior arts Saurabh, Han and Iwata et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “when the image forming apparatus finishes execution of the application, the file transmission unit determines which of the image forming apparatus and the second image forming apparatus satisfies a specific condition relating to use of the application, on the basis of the use information acquired from the second image forming apparatus, and transmits, to the second image forming apparatus, the file for installation of the application, in accordance with the image forming apparatus determining that the second image forming apparatus satisfies the specific condition.”

Regarding independent claim 12, the closest prior art, Saurabh (US 2013/0286416) discloses system, apparatus, and method for installing a printer application on a printer. A cloud based server system receives a recommendation message from a source printer over a network connection such as, for instance, the Internet. The recommendation message may contain an email address for a destination printer and a printer application name. The cloud server system may verify that the email address in the request message corresponds to a valid destination printer. The cloud server system may then forward the printer application name to the destination printer where it is processed. A download request to the cloud server system may be generated requesting the specific printer application. The cloud server system may push the requested printer application over the network where it is installed on the destination  “when the image forming apparatus finishes execution of the application the file transmission unit determines which of the first image forming apparatus that and the second image forming apparatus satisfies a specific condition relating to use of the application, on the basis of the use information acquired from the second image forming apparatus, and transmits, to the second image forming apparatus, the file for installation of the application, in accordance with the image forming apparatus determining that the second image forming apparatus satisfies the specific condition.”
Further, the next closest prior art Han (US 2019/0373130) discloses image forming apparatus includes a first device having first circuitry and a printer and/or a scanner, and a second device to operate the first device, the second device including second circuitry to install, on a memory of the second device, one or more applications for executing image processing using the printer or the scanner. When determining that a current time is equal to an update time set within an update time range defined by a user, the second circuitry acquires, from a server via the first device and a network, update target application information indicating a target application among the one or more applications installed in the second device. requests, to the server via the first device, downloading of the target application, acquires the target application from the server via the first device, and installs the acquired target application in the second device, (Para 0045-0221). However, Han does not disclose in the affirmative, “when the image forming apparatus finishes execution of the application the file transmission unit determines which of the first image forming apparatus that and the second image forming apparatus satisfies a specific condition relating to use of the application, on the basis of the use information acquired from the second image forming apparatus, and transmits, to the second image forming apparatus, the file for installation of the application, in accordance with the image forming apparatus determining that the second image forming apparatus satisfies the specific condition.”
Finally, the next closest prior art Iwata et al (US 2008/0307319) discloses image-forming apparatus includes a web browser and is connectable to a network. The image-forming apparatus includes a transmission unit configured to transmit a menu request including identification information of the image-forming apparatus, a reception unit configured to receive a response to the menu request from a management server via the network, an execution unit configured to analyze and execute a processing command included in content of the response received by the reception unit, and a display unit configured to generate a display file by embedding a processing result of the processing command executed by the execution unit into the content of the response received by the reception unit and to display the display file via the web browser, (Para 0065-0218). However, Iwata et al does not disclose in the affirmative, “when the image forming apparatus finishes execution of the application the file transmission unit determines which of the first image forming apparatus that and the second image forming apparatus satisfies a specific condition relating to use of the application, on the basis of the use information acquired from the second image forming apparatus, and transmits, to the second image forming apparatus, the file for installation of the application, in accordance with the image forming apparatus determining that the second image forming apparatus satisfies the specific condition.”
Therefore, the prior arts Saurabh, Han and Iwata et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “when the image forming apparatus finishes execution of the application the file transmission unit determines which of the first image forming apparatus that and the second image forming apparatus satisfies a specific condition relating to use of the application, on the basis of the use information acquired from the second image forming apparatus, and transmits, to the second image forming apparatus, the file for installation of the application, in accordance with the image forming apparatus determining that the second image forming apparatus satisfies the specific condition.”

Dependent claims 2-8, 10-11 and 13-14 are allowed because of their dependency to claims 1, 9 and 12 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677